                     EXHIBIT C




Case 3:17-cv-00072-NKM-JCH Document 612-3 Filed 01/02/20 Page 1 of 8 Pageid#: 7924
From:                                    Ken Kim <kkim@idsinc.com>
Sent:                                    Monday, December 16, 2019 2:25 PM
To:                                      Eli Mosley; Michael Bloch
Cc:                                      iDS_SINKS-02678; Yotam Barkai
Subject:                                 RE: Sines v Kessler Kline Discovery


Mr. Kline:

We have received your password for eli.r.kline@gmail.com email account for collection purposes, thank you.

However, we cannot proceed with any of the collections for your three email accounts (deplorabletruth@gmail.com; eli.f.mosley@gmail.com;
eli.r.kline@gmail.com) without your assistance to bypass the 2-factor authentication security set up for these Gmail accounts.

Can you please respond back with date/time that works for you to connect with our forensic team to address the 2-factor authentication?

Thanks,
Ken


Kenneth Kim
Consultant, Discovery Services
iDiscovery Solutions
Mobile: 267.847.4876




iDS is a proud Chambers and Partners Band 2 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Ken Kim
Sent: Thursday, December 12, 2019 11:39 AM
To: 'Eli Mosley' <deplorabletruth@gmail.com>; 'Michael Bloch' <mbloch@kaplanhecker.com>
Cc: iDS_SINKS-02678 <ids_sinks-02678@idsinc.com>
Subject: RE: Sines v Kessler Kline Discovery

                                                                                   1
                            Case 3:17-cv-00072-NKM-JCH Document 612-3 Filed 01/02/20 Page 2 of 8 Pageid#: 7925
Mr. Kline:

Reaching out to you again for the password to access your eli.r.kline@gmail.com email account for collection purposes – please let us know.

Also, can you please confirm that you are in receipt of your mobile device we shipped out on Tuesday (Fedex tracking is showing it was delivered yesterday)?

And, finally, Bobby Williams reached out to you yesterday about setting up a date/time to address 2-factor authentication for your deplorabletruth@gmail.com
and eli.f.mosley@gmail.com email accounts to access for collection purposes – can you please respond back to him with date/time that works for you?

Thanks,
Ken

Kenneth Kim
Consultant, Discovery Services
iDiscovery Solutions
Mobile: 267.847.4876




iDS is a proud Chambers and Partners Band 2 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Ken Kim
Sent: Wednesday, December 4, 2019 1:30 PM
To: 'Eli Mosley' <deplorabletruth@gmail.com>; 'Michael Bloch' <mbloch@kaplanhecker.com>
Cc: iDS_SINKS-02678 <ids_sinks-02678@idsinc.com>
Subject: RE: Sines v Kessler Kline Discovery

Mr. Kline:

Could you please provide us with password to access your eli.r.kline@gmail.com email account for collection purposes?

Thanks,
Ken

Kenneth Kim
Consultant, Discovery Services
iDiscovery Solutions
                                                                                   2
                            Case 3:17-cv-00072-NKM-JCH Document 612-3 Filed 01/02/20 Page 3 of 8 Pageid#: 7926
Mobile: 267.847.4876




iDS is a proud Chambers and Partners Band 2 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Ken Kim
Sent: Wednesday, December 4, 2019 1:19 PM
To: Eli Mosley <deplorabletruth@gmail.com>; Michael Bloch <mbloch@kaplanhecker.com>
Cc: iDS_SINKS-02678 <ids_sinks-02678@idsinc.com>
Subject: RE: Sines v Kessler Kline Discovery

Mr. Kline:

Thank you for the below information. We will reach out should we need any other information or encounter any issues. We will be returning your one device
soon - can you please provide shipping information for delivery (along with telephone number, as this is required for Fedex deliveries).

Please let us know if you have any questions.

Regards,
Ken

Kenneth Kim
Consultant, Discovery Services
iDiscovery Solutions
Mobile: 267.847.4876




iDS is a proud Chambers and Partners Band 2 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Eli Mosley <deplorabletruth@gmail.com>
Sent: Wednesday, December 4, 2019 1:10 PM
To: Ken Kim <kkim@idsinc.com>; Michael Bloch <mbloch@kaplanhecker.com>
Subject: Re: Sines v Kessler Kline Discovery


                                                                                   3
                            Case 3:17-cv-00072-NKM-JCH Document 612-3 Filed 01/02/20 Page 4 of 8 Pageid#: 7927
Ken,

Here is an update to your list as well as the info that you requested. I will be sending the rest of my discovery documents today as well.

Eli.f.mosley@gmail.com password is GOarmy10. I do not know the password for the Identity Evropa email address as my account information was deleted.
Please let me know if there is any other information you need from me for these accounts, and can I get an ETA on getting at least one of my iphones back
because communication has been pretty tough without it.



        Defendant      Requested Device/Account           Account Usename         Password/UN                iDS Status

       Kline_Elliott              Facebook                    Elliott Kline       Unknown, Account Deleted   iDS Cannot Proceed Further - No credentials provided.

                                                                                  Eli.f.mosley@gmail.com,

       Kline_Elliott                Gab.ai                    @EliMosley          GOarmy11                   iDS Cannot Proceed Further - No credentials provided.

       Kline_Elliott                Twitter                @thatelimosley         Unknown, Account Deleted   iDS Cannot Proceed Further - No credentials provided.

       Kline_Elliott                Twitter                @NotElimosley          Unknown, Account Deleted   iDS Cannot Proceed Further - No credentials provided.

       Kline_Elliott                Twitter                  @Elimosleyie         Unknown, Account Deleted   iDS Cannot Proceed Further - No credentials provided.

       Kline_Elliott                Twitter                 @Eli_mosley_          Unknown, Account Deleted   iDS Cannot Proceed Further - No credentials provided.

       Kline_Elliott                Twitter               @Sheli_shmosley         Unknown, Account Deleted   iDS Cannot Proceed Further - No credentials provided.

       Kline_Elliott                Twitter                   @EliMosley          Unknown, Account Deleted   iDS Cannot Proceed Further - No credentials provided.

       Kline_Elliott                Twitter               @EliMosleyISBack        Unknown, Account Deleted   iDS Cannot Proceed Further - No credentials provided.

       Kline_Elliott                Twitter                 @EliMosleyOff         Unknown, Account Deleted   iDS Cannot Proceed Further - No credentials provided.

       Kline_Elliott              Broken PC                         N/A           PC non recoverable         iDS Cannot Proceed Further - no PC Provided




Thank you,

On Tue, Dec 3, 2019 at 8:27 AM Ken Kim <kkim@idsinc.com> wrote:

 Mr. Kline:



 In addition to the below requests, can you also provide passwords for the following email accounts so our forensic consultants can access for collection
 purposes:



 eli.f.mosley@gmail.com and elimosley@identityevropa.com
                                                                                 4
                        Case 3:17-cv-00072-NKM-JCH Document 612-3 Filed 01/02/20 Page 5 of 8 Pageid#: 7928
Thanks,

Ken



Kenneth Kim

Consultant, Discovery Services

iDiscovery Solutions

Mobile: 267.847.4876




iDS is a proud Chambers and Partners Band 2 Ranked eDiscovery provider!

https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial




From: Ken Kim
Sent: Monday, December 2, 2019 4:07 PM
To: eli.f.mosley@gmail.com; deplorabletruth@gmail.com
Cc: iDS_SINKS-02678 <ids_sinks-02678@idsinc.com>
Subject: Sines v Kessler Kline Discovery



Mr. Kline:




                                                                                   5
                             Case 3:17-cv-00072-NKM-JCH Document 612-3 Filed 01/02/20 Page 6 of 8 Pageid#: 7929
We are reaching out to you again separately with requests for credentials/additional information to be able to proceed with all pending collections (please see
below excerpt from status report emailed to you on 11/8/2019):



       Defendant        Requested Device/Account          Account Usename          Collection Status         iDS Status

      Kline_Elliott                 Facebook                  Elliott Kline        Pending Collection        iDS Cannot Proceed Further - No credentials provided.

      Kline_Elliott                   Gab.ai                  @EliMosley           Pending Collection        iDS Cannot Proceed Further - No credentials provided.

      Kline_Elliott                  Twitter               @thatelimosley          Pending Collection        iDS Cannot Proceed Further - No credentials provided.

      Kline_Elliott                  Twitter               @NotElimosley           Pending Collection        iDS Cannot Proceed Further - No credentials provided.

      Kline_Elliott                  Twitter                 @Elimosleyie          Pending Collection        iDS Cannot Proceed Further - No credentials provided.

      Kline_Elliott                  Twitter                @Eli_mosley_           Pending Collection         iDS Cannot Proceed Further - No credentials provided.

      Kline_Elliott                  Twitter              @Sheli_shmosley          Pending Collection         iDS Cannot Proceed Further - No credentials provided.

      Kline_Elliott                  Twitter                  @EliMosley           Pending Collection         iDS Cannot Proceed Further - No credentials provided.

      Kline_Elliott                  Twitter              @EliMosleyISBack         Pending Collection         iDS Cannot Proceed Further - No credentials provided.

      Kline_Elliott                  Twitter                @EliMosleyOff          Pending Collection         iDS Cannot Proceed Further - No credentials provided.

      Kline_Elliott                Broken PC                        N/A            Pending Collection         iDS Cannot Proceed Further - no PC Provided




Can you please confirm all the above accounts/usernames and provide credentials to access all the accounts. Also, please provide us with access to your PC for
us to image and complete collections.



Let us know if you have any questions.



Regards,

Ken




                                                                               6
                      Case 3:17-cv-00072-NKM-JCH Document 612-3 Filed 01/02/20 Page 7 of 8 Pageid#: 7930
Kenneth Kim

Consultant, Discovery Services

iDiscovery Solutions

3000 K Street NW, Suite 330

Washington, DC 20007

Mobile: 267.847.4876




iDS is a proud Chambers and Partners Band 2 Ranked eDiscovery provider!

https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial




INFORMATION CLASSIFICATION NOTICE: This electronic communication (including any attachments) is intended to be viewed only by the individual(s) to whom
it is addressed. It may contain information that is privileged, proprietary, confidential and/or protected from disclosure by applicable law. Any disclosure,
dissemination, distribution, copying, exporting or other use of this communication or any attached document(s) other than for the purpose intended by the
sender is strictly prohibited without prior written permission from the sender. If you have received this communication in error, please notify the sender
immediately by reply e-mail and promptly destroy all electronic and printed copies of this communication and any attached documents.
INFORMATION CLASSIFICATION NOTICE: This electronic communication (including any attachments) is intended to be viewed only by the
individual(s) to whom it is addressed. It may contain information that is privileged, proprietary, confidential and/or protected from disclosure by
applicable law. Any disclosure, dissemination, distribution, copying, exporting or other use of this communication or any attached document(s) other
than for the purpose intended by the sender is strictly prohibited without prior written permission from the sender. If you have received this
communication in error, please notify the sender immediately by reply e-mail and promptly destroy all electronic and printed copies of this
communication and any attached documents.



                                                                                   7
                             Case 3:17-cv-00072-NKM-JCH Document 612-3 Filed 01/02/20 Page 8 of 8 Pageid#: 7931
